Citation Nr: 0510230	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  96-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	The propriety of a 20 percent initial evaluation for a 
cervical spine disability.  

2.	The propriety of a noncompensable initial rating for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from July 1970 to July 1994.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1995 rating decision by the 
RO that denied service connection for an eye disorder, 
hearing loss, tinnitus, a left ankle injury, transient 
ischemic attacks, and irritable bowel syndrome.  The RO 
granted service connection for traumatic arthritis of the 
cervical spine, which was assigned a 10 percent rating from 
August 1, 1994 and also granted service connection for a left 
knee disorder, which was assigned a noncompensable (0 
percent) rating from August 1, 1994.  

In a January 1998 decision the Board allowed the claim for 
service connection for tinnitus, but denied the veteran's 
other claims for service connection.  The Board remanded to 
the RO the issues of increased ratings for a left knee 
disorder and for a cervical spine disability.  In a decision 
dated in September 2002, the Board granted entitlement to a 
20 percent initial rating for a cervical spine disability and 
denied the veteran's claim for an initial compensable rating 
for a left knee disability.  

The veteran appealed the Board's September 2002 decision 
denying an initial evaluation in excess of 20 percent and 
denying an initial compensable rating for a left knee 
disorder to the United States Court of Appeals for Veterans 
Claims.  In May 2003 the Court granted a joint motion to 
vacate the September 2002 decision and remand the case to the 
Board.

The Board remanded this case in October 2003.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



REMAND

In the Board's remand of October 2003 the Board instructed 
the agency of original jurisdiction to afford the veteran an 
orthopedic examination to determine the severity of his 
service connected cervical spine and left knee disabilities.  
The examiner was to provide, among other things, the ranges 
of motion of the left knee and cervical spine in all planes.  
The examiner was also to comment on any weakened movement, 
excess fatigability, pain on motion, or incoordination in the 
knee and if possible express such as additional range of 
motion loss.  In regard to the cervical spine, the examiner 
was to comment on the frequency and duration of any episodes 
of bed rest prescribed by a physician over the previous 12 
months.  

The veteran was afforded a VA orthopedic examination in June 
2004.  However, the report of that examination does not 
contain ranges of cervical spine motion in degrees and in all 
planes, in that lateral flexion of the cervical spine is 
simply described as "decreased."  In addition, the examiner 
failed to comment on the whether there were episodes of bed 
rest prescribed by a physician over the previous 12 months 
and if so there frequency and duration.  In regard to the 
veteran's knee disability, the examiner did not provide any 
clinical information regarding ranges of knee flexion and 
extension in the examination report.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.  

In view of the above, this case is again REMANDED for the 
following action: 

1.  The veteran should be scheduled for 
another VA orthopedic examination to 
determine the current degree of severity 
of his service-connected left knee 
disability and his service connected 
cervical spine disability.  

If the veteran fails to report for the 
examination, the agency of original 
jurisdiction should ensure that a copy of 
the letter(s) notifying the veteran of 
the date, time, and place of the 
examinations is included in the claims 
folder.  

If the veteran reports for the 
examination, all clinical findings must 
be reported in detail.  The claims folder 
must be made available to the examining 
physician, and the physician should state 
that they have reviewed the claims 
folder, in his report of examination.  

(a).  The examiner should report the 
ranges of motion of the left knee and 
cervical spine in degrees in all planes.  
The presence or absence of subluxation 
and/or lateral instability of the left 
knee should be reported, and if present, 
whether such is severe, moderate or 
slight in degree.  

(b).  The examiner should also report any 
weakened movement, excess fatigability, 
pain on motion, or incoordination caused 
by the veteran's left knee disorder and 
cervical spine disorder.  If possible, 
the examiner should express the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or pain on undertaking 
motion.  The examiner should also comment 
on the frequency and duration of episodes 
of physician prescribed bed rest for the 
cervical spine disability over the 
previous 12 months.  

2.  The claims should then be re-
adjudicated, and if not fully granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


